296 Ga. 630
FINAL COPY

S14Y1542, S14Y1543. IN THE MATTER OF DOUGLAS GRANT EXLEY
                           (two cases).

      PER CURIAM.

      These disciplinary matters are before the Court on Notices of Discipline

seeking the disbarment of Douglas Grant Exley (State Bar No. 253555). Exley

is currently under an interim suspension. In the Matter of Exley, S14Y0972

(April 14, 2014). The State Bar attempted to serve Exley personally at the

address listed with the State Bar, but the sheriff filed a return of service non est

inventus. The State Bar then properly served Exley by publication, pursuant to

Bar Rule 4-203.1 (b) (3) (ii). Exley failed to file a Notice of Rejection.

Therefore, he is in default, has waived his rights to an evidentiary hearing, and

is subject to such discipline and further proceedings as may be determined by

this Court. See Bar Rule 4-208.1 (b).

      The facts, as deemed admitted by virtue of Exley's default, show that, with

regard to Case No. S14Y1542, Exley accepted $500 from a client to represent

him in a divorce action. Exley then failed to communicate with or return calls

from the client, or to take any action on his behalf. Moreover, Exley abandoned
his representation of the client and failed to refund any portion of the fee that he

had been paid. Exley was served by publication and mail with a Notice of

Investigation, but he failed to file a timely sworn, written response, as required

by Bar Rule 4-204.3. Pursuant to the State Bar's motion, this Court suspended

Exley on April 14, 2014.

      With regard to Case No. S14Y1543, the facts show that Exley accepted

$1,000 from a client to represent her in a divorce action. Exley initially failed

to communicate with or return calls from the client, or to take any action on her

behalf. However, the client asked a friend to call Exley and pose as a new

client, and Exley returned the call from the client's friend. When the client

asked Exley why he had not been in communication, he stated that he was

preparing to file her divorce action. Although Exley did mail the relevant

documents to the client's husband, he delayed in sending the documents to the

client, despite her repeated requests, and failed to file the signed documents with

the Superior Court. Exley then failed again to communicate with the client,

abandoned his representation of her, and failed to refund any portion of the fee

that he had been paid. Exley again was served by publication and mail with a

Notice of Investigation, but he failed to file a timely sworn, written response, as

                                         2
required by Bar Rule 4-204.3.

      The Investigative Panel found that by this conduct Exley violated Rules

1.3, 1.4, 1.16, and 9.3 of the Georgia Rules of Professional Conduct found in

Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.3 is

disbarment, and the maximum sanction for a violation of Rules 1.4, 1.16, and

9.3 is a public reprimand. In aggravation of discipline, the Investigative Panel

found that Exley has experience in the practice of law, having been admitted in

2003, and that these two matters, taken together, suggest a pattern of client

neglect and of failing to communicate.

      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in this matter. Accordingly, it is hereby ordered that the

name of Douglas Grant Exley be removed from the rolls of persons authorized

to practice law in the State of Georgia. Exley is reminded of his duties pursuant

to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.



                         Decided February 16, 2015.

      Disbarment.

                                       3
     Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                      4